10 N.Y.3d 738 (2008)
ERIC GOLDFINE et al., Appellants,
v.
MICHAEL SICHENZIA et al., Defendants, and OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY, Respondent.
Court of Appeals of the State of New York.
Submitted December 3, 2007.
Decided February 12, 2008.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed so much of Supreme Court's March 2005 order as denied appellants' motion to amend the complaint, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.